DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 03/10/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
However, upon further search and consideration, claims 1-20 are considered novel and non-obvious over the prior art and therefore are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.

	Consider claim 1, the best prior art of record found during the examination of the present application, Ibrahim et al. (US 8,503,929 B2 herein Ibrahim), fails to specifically teach, suggest, or disclose the plurality of RF circuits and the plurality of BT cores are implemented on a system on a chip (SOC) and are configured to simultaneously maintain multiple active links, the plurality of RF circuits and the plurality of BT cores include register spaces, and controlling the operations of the plurality of RF 
	Ibrahim teaches an FM transmitter that communicates with handheld devices that utilize a single chip with integrated Bluetooth and FM radios (Figure 1 and column 4 lines 22-40).  Ibrahim also teaches single chip with integrated Bluetooth and FM radios that support FM processing and an external device that supports Bluetooth processing (column 5 lines 38-52). The CPU 210 may communicate control and/or management operations to the Bluetooth core 206, the FM core 208, and/or the PTU 204 via a set of register locations specified in a memory map (column 9 lines 65-67, column 10 lines 1-19).  These teachings of Ibrahim differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious and therefore is allowed.
	Claims 2-11 depend upon allowable claim 1 therefore these claims are also allowed.

	Consider claim 12, the best prior art of record found during the examination of the present application, Ibrahim et al. (US 8,503,929 B2 herein Ibrahim), fails to specifically teach, suggest, or disclose the plurality of RF circuits and the plurality of BT cores are implemented on a SOC and are configured to simultaneously maintain multiple active links, the plurality of RF circuits and the plurality of BT cores include register spaces, and controlling, by the processor, the operations of the plurality of RF 
	Ibrahim teaches an FM transmitter that communicates with handheld devices that utilize a single chip with integrated Bluetooth and FM radios (Figure 1 and column 4 lines 22-40).  Ibrahim also teaches single chip with integrated Bluetooth and FM radios that support FM processing and an external device that supports Bluetooth processing (column 5 lines 38-52). The CPU 210 may communicate control and/or management operations to the Bluetooth core 206, the FM core 208, and/or the PTU 204 via a set of register locations specified in a memory map (column 9 lines 65-67, column 10 lines 1-19).  These teachings of Ibrahim differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious and therefore is allowed.
	Claims 13-18 depend upon allowable claim 12 therefore these claims are also allowed.

	Consider claim 19, the best prior art of record found during the examination of the present application, Ibrahim et al. (US 8,503,929 B2 herein Ibrahim), fails to specifically teach, suggest, or disclose configured to control operations of the plurality of BTRF circuits and the plurality of BT cores, wherein: the plurality of BT RF circuits and the plurality of BT cores include register spaces, at least the plurality of BT RF circuits, the plurality of BT cores and the processor are implemented as system on a chip (SoC), and the plurality of BT RF circuits and the plurality of BT cores are 
	Ibrahim teaches an FM transmitter that communicates with handheld devices that utilize a single chip with integrated Bluetooth and FM radios (Figure 1 and column 4 lines 22-40).  Ibrahim also teaches single chip with integrated Bluetooth and FM radios that support FM processing and an external device that supports Bluetooth processing (column 5 lines 38-52). The CPU 210 may communicate control and/or management operations to the Bluetooth core 206, the FM core 208, and/or the PTU 204 via a set of register locations specified in a memory map (column 9 lines 65-67, column 10 lines 1-19).  These teachings of Ibrahim differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious and therefore is allowed.
	Claim 20 depends upon allowable claim 19 therefore this claim is also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL G GONZALES/Primary Examiner, Art Unit 2648